Case 1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 1 of 16




           EXHIBIT B
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 2 of NYSCEF:
                                                                               16      10/18/2017




                                              1 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 3 of NYSCEF:
                                                                               16      10/18/2017




                                              2 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 4 of NYSCEF:
                                                                               16      10/18/2017




                                              3 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 5 of NYSCEF:
                                                                               16      10/18/2017




                                              4 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 6 of NYSCEF:
                                                                               16      10/18/2017




                                              5 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 7 of NYSCEF:
                                                                               16      10/18/2017




                                              6 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 8 of NYSCEF:
                                                                               16      10/18/2017




                                              7 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                19     1:18-cv-10933-RA Document 45-2 Filed 02/14/19 RECEIVED
                                                                     Page 9 of NYSCEF:
                                                                               16      10/18/2017




                                              8 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                19    1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 10 ofNYSCEF:
                                                                    RECEIVED   16     10/18/2017




                                             9 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                19    1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 11 ofNYSCEF:
                                                                    RECEIVED   16     10/18/2017




                                             10 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                19    1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 12 ofNYSCEF:
                                                                    RECEIVED   16     10/18/2017




                                             11 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                19    1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 13 ofNYSCEF:
                                                                    RECEIVED   16     10/18/2017




                                             12 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                19    1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 14 ofNYSCEF:
                                                                    RECEIVED   16     10/18/2017




                                             13 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                19    1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 15 ofNYSCEF:
                                                                    RECEIVED   16     10/18/2017




                                             14 of 15
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                19    1:18-cv-10933-RA Document 45-2 Filed 02/14/19 Page 16 ofNYSCEF:
                                                                    RECEIVED   16     10/18/2017




                                             15 of 15
